   Case: 4:20-cv-01649-AGF Doc. #: 6 Filed: 02/09/21 Page: 1 of 2 PageID #: 38




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DEMETRIUS MARWIN HOLDER,                         )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )         No. 4:20-CV-1649 AGF
                                                  )
 CITY OF FLORISSANT,                              )
                                                  )
                 Defendant.                       )

                                MEMORANDUM AND ORDER

       Before the Court is plaintiff’s “Objection to Memorandum and Order” entered on January

22, 2021, remanding this action to St. Louis County Court. The Court will interpret plaintiff’s

motion as a motion for reconsideration of the Order to Remand. After reviewing the grounds raised

by plaintiff, the Court will decline to alter or amend the judgment of this Court. The Court

concludes that plaintiff’s motion fails to point to any manifest errors of law or fact, or any newly

discovered evidence. Instead, the motion can be said to merely revisit old arguments. Plaintiff is

therefore not entitled to reconsideration of the Order to Remand, and his motion will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s “Objection to Memorandum and Order”

interpreted as a motion for reconsideration of the Order to remand entered on January 22, 2021

[Doc. #5] is DENIED.
   Case: 4:20-cv-01649-AGF Doc. #: 6 Filed: 02/09/21 Page: 2 of 2 PageID #: 39




         IT IS FURTHER ORDERED that an appeal of this action would not be taken in good

faith.

         Dated this 9th day of February, 2021.



                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
